Citation Nr: 0935448	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 22, 2006 
for the grant of separate 10 percent evaluations for varicose 
veins of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted separate 10 percent ratings for 
service-connected varicose veins of the bilateral lower 
extremities effective June 22, 2006.  

The Board notes that the Veteran also appealed the RO's 
February 2007 rating decision, which declined to reopen his 
claim for service connection for hypertension.  See December 
2007 VA Form 9.  Service connection for hypertension was 
subsequently granted in a January 2008 rating decision.  As 
such, that issue is not before the Board for appellate 
review.  

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased evaluation for 
varicose veins of the bilateral lower extremities was 
received on June 22, 2006; there was no informal claim 
received prior to this date.  

2.  There is competent and probative lay evidence showing 
that the Veteran's varicose veins of the bilateral lower 
extremities warranted separate 10 percent evaluations from 
June 22, 2005.




CONCLUSION OF LAW

The criteria for an earlier effective date of June 22, 2005 
for the grant of separate 10 percent evaluations for varicose 
veins of the bilateral lower extremities have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Earlier effective date

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to the effective date of an award of increased 
compensation is that the effective date of the award "shall 
not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase, or date entitlement arose.  38 U.S.C.A. 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

Service connection for varicose veins of the right and left 
lower extremities was established with a noncompensable 
evaluation effective January 13, 1998, the date on which his 
claim for service connection was received by the RO.  See 
March 1998 rating decision.  The Veteran did not appeal the 
March 1998 rating decision which granted service connection 
and assigned noncompensable ratings for varicose veins of the 
left and right lower extremities.  Consequently, the decision 
became final.

The Veteran filed a claim for increased rating that was 
received by the RO on June 22, 2006.  See VA Form 21-4138.  
The RO determined that the Veteran was entitled to separate 
10 percent evaluations for his varicose veins of the 
bilateral lower extremities and assigned an effective date of 
June 22, 2006, the date on which the Veteran's claim for 
increased rating was received.  See July 2006 rating 
decision.  

The Veteran contends that he is entitled to an effective date 
earlier than June 22, 2006 for the assignment of the separate 
10 percent evaluations.  He bases his disagreement with the 
assigned effective date on evidence he submitted that was 
dated January 13, 1998, but was not received by VA until June 
2006.  The Veteran also relies on several other medical 
records dated in the late 1990's, a February 1998 lay 
statement, and the fact that he underwent surgery in January 
1998, in asserting he is entitled to an earlier effective 
date.  See July 2007 notice of disagreement; October 2007 VA 
Form 21-4138; December 2007 VA Form 9; May 2009 hearing 
transcript.  

Based on the evidence as discussed above, the date of the 
Veteran's claim for an increased evaluation for service-
connected varicose veins of the bilateral lower extremities 
is June 22, 2006.  The Board must now ascertain when the 
increase in disability occurred.  As the earliest date of the 
Veteran's increased rating claim is June 22, 2006, he could 
be granted an effective date as early as June 22, 2005, if it 
were factually ascertainable that an increase in disability 
had occurred within that year.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.  

The Veteran's varicose veins of the bilateral lower 
extremities are evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7120.  Under this diagnostic code, a 10 percent rating 
is warranted where there is intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  

The Board notes that the veteran reported that from the 
January 1998 surgery to the present, he has continued to 
experience fatigue and swelling of his legs.  The Board finds 
that the veteran is competent to report symptoms of swelling 
and fatigue of his legs.  The Board further finds his 
asserted symptoms to be credible.  As such, the evidence more 
nearly approximates the criteria for a 10 percent rating 
within a year of the June 22, 2006, date of claim.  
Consequently, an earlier effective date of June 22, 2005 is 
warranted.

During his May 2009 hearing, the Veteran asserted that he had 
filed a claim for increased rating between March 1998, when 
his claim was originally granted, and June 2006.  He 
indicated that he might have paperwork that would support 
this contention and requested an extension of time in which 
to submit that paperwork.  See transcript.  No further 
evidence or information was submitted by either the Veteran 
or his representative during the extension of time, and 
review of the claims folder does not contain any 
correspondence that could be construed as an informal claim 
prior to June 22, 2006, the date on which the Veteran's claim 
for an increased rating was received by the RO.  In fact, the 
Veteran's claim for increased rating is the first 
correspondence received by the RO after the original claim 
for service connection was granted.  

Moreover, the fact that in June 2006, the Veteran submitted 
private medical records showing that he received surgery and 
treatment for varicose veins in January 1998 is insufficient 
to assign an effective date prior to June 22, 2005.  As 
stated above, the law is clear in that the earliest date 
which can be assigned for an increased rating is within one 
year prior to the date of the claim-that is if it is 
factually ascertainable that an increase was warranted at 
that time.

In sum, the Board finds that the Veteran did not file a claim 
for increased rating for varicose veins of the bilateral 
lower extremities prior to June 22, 2006, as there is no 
correspondence of record dated prior to this date showing 
intent to seek an increased rating.  See 38 C.F.R. § 3.155.  
In addition, the Board finds that there is competent lay 
evidence (i.e., hearing testimony) showing that the Veteran 
meets the criteria for separate 10 percent rating on June 22, 
2005.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 
126.  

For the reasons outlined above, the evidence of record 
support the assignment of separate 10 percent evaluations for 
service-connected varicose veins of the bilateral lower 
extremities effective from June 22, 2005.  The preponderance 
of the evidence, however, is against an earlier date.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the disability 
rating and effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's private treatment records have been 
obtained and he has denied receiving any VA treatment.  The 
Board notes that the Veteran was also afforded a VA 
examination in connection with his claim for increased 
rating, which was not discussed above as it was conducted 
after June 22, 2006.  The Board does not find that there is 
any outstanding evidence that should be associated with the 
claims folder and, therefore, no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An earlier effective date of June 22, 2005 for the grant of 
separate 10 percent evaluations for varicose veins of the 
bilateral lower extremities is granted.  






____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


